Citation Nr: 1328054	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis barbae, currently rated as non-compensably disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associated Counsel





INTRODUCTION


The Veteran had active service from November 1993 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  It has since been transferred to the jurisdiction of the Winston-Salem, North Carolina RO.  

With respect to the length of time this appeal has been pending, it is observed the claim was the subject of a Remand by the Board in May 2010, to re-schedule a hearing before a Veteran's Law Judge, (VLJ).  Although the Veteran did not report for the re-scheduled hearing, the case was Remanded again by the Board in July 2011 for another in-person VLJ hearing, owing to confusion in the record as to the Veteran's correct address, and whether he had received proper notice of the new hearing date.  This latest hearing was scheduled to occur in October 2011, but in September 2011, the Veteran advised the RO that his service organization would appear on his behalf.  That organization submitted a written brief presentation in September 2012, and made no further requests for a personal hearing.  From this, the Board concluded the Veteran no longer desired a hearing.  However, because the Veteran had not been examined for VA purposes in connection with his skin disability claim since 2005, that issue was Remanded a third time in November 2012 to have him examined.  (In that November 2012 document, the Board also entered decisions on two other issues that had been on appeal, and it has since responded to the Veteran's request to have that aspect of the decision reconsidered.)  

As requested in the Board November 2012 Remand, the Veteran was examined for VA purposes in connection with his claim in January 2013, and after a supplemental statement of the case was issued in February 2013, the case was returned to the Board.  Unfortunately, as set out below, it is necessary to remand this issue a fourth time.  

In addition to the foregoing, the Board observes that in its prior May 2010, July 2011 and November 2012 Remands, it had characterized this issue as one for an increased rating for the Veteran's skin disability as if it had been rated as 10 percent disabling.  It actually has been evaluated as non-compensably disabling (0 percent) throughout the appeal period.  

The last item to address in the Introduction is that in the Board's November 2012 decision, it was noted that September 2012 correspondence from the Veteran's representative raised the issue of whether there was clear and unmistakable error in a March 2004 rating decision that assigned only a 10 percent evaluation for his headache disability.  It does not appear that any development has been undertaken regarding this matter, and it is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that when the RO initially considered the Veteran's claim back in March 2005, it mistakenly considered the matter under the rating criteria that had been in effect prior to a 2002 change.  Because of the administrative delays attendant to scheduling personal hearings and examinations, an opportunity to address the merits of the claim under the proper criteria did not occur again until the February 2013 supplemental statement of the case.  Unfortunately, at that time, not all the relevant criteria are shown to have been considered.  Furthermore, the record does not disclose that the Veteran has ever been advised of all the relevant criteria that may be considered when evaluating his claim.  This should be corrected before a final decision is entered.  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be asked to identify any places at which he received treatment for the disability at issue since 2005, the records of which should be sought.  

2.  The Veteran should be advised of the rating criteria for evaluating skin disability in effect from August 2002, and of the criteria that became effective in October 2008.  He also should be asked to indicate whether he wishes his disability evaluated under the criteria effective from October 2008.  

3.  After reviewing the record and undertaking any additional development as may become indicated, the claim should be re-adjudicated.  This re-adjudication should include consideration of the criteria for evaluating scars or disfigurement of the head, face or neck; as well as the criteria for evaluating dermatitis.  If the decision remains adverse to the Veteran, he should be provided a supplemental statement of the case before the matter is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



